Filed Pursuant to Rule 433 Registration No.333-163632 Subject to Completion Preliminary Term Sheet dated February 25, 2010 Units Accelerated Return Notes® Linked to the S&P 500® Index,due May, 2011 $10 principal amount per unit Term Sheet No. Royal Bank of Canada Expected Pricing Date* Settlement Date* Maturity Date* CUSIP No. March, 2010 April , 2010 May , 2011 Accelerated Return Notes® 3-to-1 upside exposure to increases in the level of the S&P 500® Index, subject to a cap of 12% to 16%, to be set on the pricing date 1-to-1 downside exposure, with no downside limit A maturity of approximately 14 months Payment of the Redemption Amount at maturity is subject to the credit risk of Royal Bank of Canada No periodic interest payments No listing on any securities exchange ARNs are unsecured and are not savings accounts or insured deposits of a bank.ARNs are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States The ARNs are being offered by Royal Bank of Canada (“RBC”).The ARNs will have the terms specified in this term sheet as supplemented by the documents indicated below under “Additional Terms” (together, the “Note Prospectus”). Investing in the ARNs involves a number of risks. There are important differences between the ARNs and a conventional debt security, including different investment risks. See “Risk Factors” on page TS-5 of this term sheet and beginning on page S-9 of product supplement ARN-2. ARNs: Are Not FDIC Insured Are Not Bank Guaranteed May Result in a Loss In connection with this offering, each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) and its broker-dealer affiliate First Republic Securities Company, LLC (“First Republic”) is acting in its capacity as a principal for your account. None of the Securities and Exchange Commission (the “SEC”), any state securities commission, or any other regulatory body has approved or disapproved of these securities or determined if this Note Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Unit Total Public offering price (1) $10.00 $ Underwriting discount (1) $0.20 $ Proceeds, before expenses, to Royal Bank of Canada $9.80 $ (1) The public offering price and underwriting discount for any purchase of 500,000 or more units in a single transaction by an individual investor will be $9.95 per unit and $0.15 per unit, respectively. *Depending on the date the ARNs are priced for initial sale to the public (the “pricing date”), which may be in March or April 2010, the settlement date may occur in March or April 2010, and the maturity date may occur in May or June 2011.Any reference in this term sheet to the month in which the pricing date, settlement date, or maturity date will occur is subject to change as specified above. Merrill Lynch & Co. March, Accelerated Return Notes® Linked to the S&P 500® Index,due May, 2011 Summary The
